ORIGINAL ACTION                        JOURNAL ENTRY AND OPINION
{¶ 1} On December 9, 2004, the relator, Natuan Williams, commenced this mandamus action to compel the respondent judge to grant his postconviction relief petitions, which Williams on August 22, 2003, filed in the underlying cases, State of Ohio v. Natuan Williams, Cuyahoga County Common Pleas Court Case Nos. Cr. 402485, 420549, and 431166. On January 19, 2005, the respondent, through the Cuyahoga County Prosecutor, moved for summary judgment on the grounds of mootness. Attached to the dispositive motion was a copy of a certified, signed and file-stamped January 12, 2005 journal entry denying Williams' petitions and containing the requisite findings of fact and conclusions of law. Williams never filed a response. A review of the postconviction relief petitions establishes that these findings of fact and conclusions of law fairly meet the claims argued. This attachment establishes that the judge has fulfilled his duty to rule on the petitions and that Williams has received the relief to which he is entitled, a resolution of his postconviction relief petitions. The respondent had no duty to grant the petitions, but only to rule on them and issue findings of fact and conclusions of law.
 {¶ 2} Accordingly, the motion for summary judgment is granted, and this court denies the application for a writ of mandamus. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Dyke, P.J., concurs Sweeney, J., concurs.